Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 is objected to because of the recitation “a tapered portion, a maximum diameter” in lines 8-9 and should be “a tapered portion having a maximum diameter”.

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “stiff” in claim 2 is a relative term which renders the claim indefinite. The term “stiff” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how rigid or inflexible a member would be considered stiff. The specification on page 8 in lines 1-4 discloses the stiff member is made of materials that “include steel, extruded aluminum materials, aluminum castings, injection molded resin materials, and so forth.”, however, these materials have a wide range of rigidity and flexibility. For examination purposes, claim 2 will be interpreted as “wherein a .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takata Corp (DE 20216611 U1, hereinafter “Takata”).
Takata discloses a stepped pipe member (Fig. 1) comprising: 
a connection in which one end portion of a large-diameter pipe member (Fig. 1, pipe 10 and the end portion of 10 as shown) in an axial direction is secured to one end portion, in the axial direction, of a small-diameter pipe member (Fig. 1, pipe 30 and 10 is connected to the end portion of 30) having a smaller diameter than a diameter of the large-diameter pipe member (Fig. 1, 30 is a smaller pipe than 10), 
wherein a large-diameter-pipe pipe-end expanding portion (See image below, portion of the groove of 10 that increases in diameter towards pipe 30), a large-diameter-pipe reduced-diameter portion (See image below, smallest diameter portion of the groove) having a smaller diameter than a diameter of the large-diameter-pipe pipe-end expanding portion (See image below), a large-diameter-pipe bulging portion (See image below, portion of the groove of 10 that increases in diameter away from pipe 30 and towards the left of the image) having a larger diameter than the diameter of the large-diameter-pipe reduced-diameter portion (See image below), and a tapered portion (See image below) having a maximum diameter of which is larger than the maximum diameter of the large-diameter-pipe bulging portion (See image below, indicated tapered portion has a maximum diameter larger than the maximum diameter of the indicated large-diameter-pipe bulging portion), and a minimum diameter of which is smaller than the maximum diameter of the large-diameter-pipe bulging portion (See image below, the tapered portion has a minimum diameter at an inner diameter surface of the tapered portion which is smaller than the maximum diameter of the large-diameter-pipe bulging portion), are formed at the one end portion, in the axial direction, of the large-diameter pipe member so as to be continuous with one another in this order from a pipe end (See image below, all the portions are continuously formed together in the same claimed order), 
wherein a small-diameter-pipe pipe-end expanding portion (See image below, portion of the groove of 30 that increases in diameter towards pipe 10 and towards the left of the image), a small-diameter-pipe enlarged-diameter portion (See image below, portion of the groove of 30 that has the smallest diameter of 30) having a smaller diameter than a diameter of the small-diameter-pipe pipe-end expanding portion (See image below), and a small-diameter-pipe bulging portion (See image below, portion of the groove of 30 that increases in diameter towards 30 and towards the right of the image) having a larger diameter than the diameter of the small-diameter-pipe enlarged-diameter portion (See image below) are formed at the one end portion, in the axial direction, of the small-diameter pipe member so as to be continuous with one another in this order from a pipe end (See image below, all the portions are continuously formed together in the same claimed order), 
wherein an inner circumferential surface of the large-diameter-pipe reduced-diameter portion is in close contact with an outer circumferential surface of the small-diameter-pipe enlarged-diameter portion (Fig. 1, contact between pipes 10 and 30 at the groove at 40), 
wherein an inner circumferential surface of the large-diameter-pipe bulging portion is engaged with an outer circumferential surface of the small-diameter-pipe pipe-end expanding portion (Fig. 1, contact between pipes 10 and 30 at 50), and 
Preliminary Amendmentwherein an inner circumferential surface of the large-diameter-pipe pipe-end expanding portion is engaged with an outer circumferential surface of the small-diameter-pipe bulging portion (Fig. 1, contact between pipes 10 and 30 at 60).  

    PNG
    media_image1.png
    449
    890
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    283
    553
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takata (DE 20216611 U1) in view of Chevallier (DE 19546917 A1).
Takata discloses the stepped pipe member according to claim 1, but does not expressly disclose a member is secured to an outer circumferential surface of the large-diameter-pipe reduced-diameter.
In the related field of pipe ends connected by plastic deformation, Chevallier teaches a lock ring (Fig. 2, lock ring 5) secured to an outer circumferential surface of a groove of a first pipe (Fig. 2, lock ring 5 is secured to the outer surface of pipe 3 at the groove 7) to be secured to a pipe end of a second pipe inserted into the first pipe (Fig. 2, pipe 1 is inserted into pipe 3 and is secured with pipe 3 by the lock ring 5).
It would have been obvious to one having ordinary skill in the art to have modified the pipe connection of Takata to include a lock ring in order to have the advantage of ease of manufacturing and assembly without the use of brazing material or complicated tools as taught by Chevallier in [0042] of the English translation. 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JPH 1147855 A) in view of Doerr et al. (US 2016/0200087 A1 hereinafter “Doerr”).
In regard to claim 1, Nakamura discloses a stepped pipe member (Fig. 3) comprising: 
a connection in which one end portion of a large-diameter pipe member (Fig. 3, pipe 2) in an axial direction is secured to one end portion, in the axial direction, of a small-diameter pipe member (Fig. 3, pipe 3) having a smaller diameter than a diameter of the large-diameter pipe member (Fig. 3, pipe 3 is a smaller pipe than pipe 2), 
wherein a large-diameter-pipe pipe-end expanding portion (See image below), a large-diameter-pipe reduced-diameter portion (See image below) having a smaller diameter than a diameter of the large-diameter-pipe pipe-end expanding portion (See image below), a large-diameter-pipe bulging portion (See image below) having a larger diameter than the diameter of the large-diameter-pipe reduced-diameter portion (See image below), 
wherein a small-diameter-pipe pipe-end expanding portion (See image below), a small-diameter-pipe enlarged-diameter portion (See image below) having a smaller diameter than a diameter of the small-diameter-pipe pipe-end expanding portion (See image below), and a small-diameter-pipe bulging portion (See image below) having a larger diameter than the diameter of the small-diameter-pipe enlarged-diameter portion (See image below) are formed at the one end portion, in the axial direction, of the small-diameter pipe member so as to be continuous with one another in this order from a pipe end (See image below, all the small diameter portions are continuously formed with another in the same claimed order), 
wherein an inner circumferential surface of the large-diameter-pipe reduced-diameter portion is in close contact with an outer circumferential surface of the small-diameter-pipe enlarged-diameter portion (See image below, contact at the indicated large-diameter-pipe reduced-diameter portion and indicated small-diameter-pipe enlarged-diameter portion), 
wherein an inner circumferential surface of the large-diameter-pipe bulging portion is engaged with an outer circumferential surface of the small-diameter-pipe pipe-end expanding portion (See image below, indicated large-diameter-pipe bulging portion and small-diameter-pipe pipe-end expanding portion contact each other), and 
Preliminary Amendmentwherein an inner circumferential surface of the large-diameter-pipe pipe-end expanding portion is engaged with an outer circumferential surface of the small-diameter-pipe bulging portion (See image below, indicated large-diameter-pipe pipe-end expanding portion and small-diameter-pipe bulging portion contact each other).  

    PNG
    media_image3.png
    435
    872
    media_image3.png
    Greyscale

Nakamura does not expressly disclose a tapered portion having a maximum diameter larger than the maximum diameter of the large-diameter-pipe bulging portion and a minimum diameter of which is smaller than the maximum diameter of the large-diameter-pipe bulging portion.
In the related field of deformed overlapping pipe connections, Doerr teaches a first pipe (Fig. 1a, pipe 3) having an end deformed over an end of a second pipe (Fig. 1a, section “b”, “c”, and “d” of pipe 3 is deformed over a pipe 2) and the first pipe having a tapered portion (Fig. 1a, tapered portion defined at section “b”) in order to have the advantage of design flexibility, a larger cross-section to withstand higher expected loads, a stiffer effect against collisions, and a firm fit (In [0024-0026] discloses the advantages of having a tapered portion that tapers in the direction of the overlapping region between pipes 2 and 3).
It would have been obvious to one having ordinary skill in the art to have modified the large-diameter pipe member of Nakamura to include a tapered portion in order to have the advantage of design flexibility, a larger cross-section to withstand higher expected loads, a stiffer effect against collisions, and a firm fit as taught by Doerr.
Further, while Nakamura in view of Doerr do not expressly disclose the tapered portion having a maximum diameter larger than the maximum diameter of the large-diameter-pipe bulging portion and a minimum diameter of which is smaller than the maximum diameter of the large-diameter-pipe bulging portion. It has been held in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In this case, the only difference between the tapered portion of Nakamura in view of Doerr and the claimed tapered portion is a recitation of relative diameters of the tapered portion relative to the large-diameter-pipe bulging portion. Therefore, it would have been obvious to one having ordinary skill in the art to have modified the tapered portion of Nakamura in view of Doerr to include a maximum diameter larger than the maximum diameter of the large-diameter-pipe bulging portion and a minimum diameter of which is smaller than the maximum diameter of the large-diameter-pipe bulging portion absent persuasive evidence that the relative dimension provides unpredictable results.
Additionally, it has been held that a change of shape is obvious absent persuasive evidence.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). In this case, the specification does not provide criticality of the claimed tapered portion and Fig. 3 shows that the tapered portion 27 does not appear to provide any benefit to the connection at 20 since 27 extends away from the connection. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura such that pipe 2 has a tapered portion having a maximum diameter larger than the maximum diameter of the large-diameter-pipe bulging portion and a minimum diameter of which is smaller than the maximum diameter of the large-diameter-pipe bulging portion, since this would allow for a larger inner diameter of pipe 2 capable of transporting more fluid.
In regard to claim 2, Nakamura and Doerr discloses the stepped pipe member according to claim 1, and Nakamura further discloses a member is secured to an outer circumferential surface of the large-diameter-pipe reduced-diameter portion (Fig. 3, plate 1 is secured to the outer circumferential surface of the large-diameter-pipe reduced-diameter portion).

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the prior art Takata does not disclose the claimed “bulge” of the large diameter pipe, however, the term “bulge” or in the claims as “bulging portion” and absent a special definition of the applicant’s specification does not define a shape or structure. At https://www.merriam-webster.com/dictionary/bulging defines bulging as swelling or thrusting out from a surrounding or adjacent surface. In this case, the indicated large-diameter-pipe bulging portion of Takata as indicated in the attached image above for claim 1 is at least a round structure that swells or thrusts radially outwardly adjacent the groove of the large-diameter-pipe reduced diameter portion which also defines the groove of the large-diameter-pipe reduced diameter portion. This interpretation is similar to the bulging portion 45 of the applicant’s invention shown in Fig. 3 that defines a groove at 43 of the large-diameter-pipe reduced diameter portion. Therefore, the applicant’s arguments are unpersuasive since the claims do not provide a structural distinction over Takata. 
In response to applicant’s argument that the tapered portion of Takata is not smaller than the maximum diameter of the alleged “large-diameter-pipe bulging portion”, however, the tapered portion does include a minimum diameter at the inner surface of the tapered portion which is smaller than the maximum diameter of the large-diameter-pipe bulging portion. See the image below.

    PNG
    media_image2.png
    283
    553
    media_image2.png
    Greyscale

Therefore, Takata does disclose this feature of claim 1.
	In response to applicant’s argument that Nakamura does not disclose the claimed tapered portion, however, the updated rejection includes the prior art Doerr that teaches a tapered portion adjacent a deformed overlapping pipe connection have the advantages of design flexibility, a larger cross-section to withstand higher expected loads, a stiffer effect against collisions, and a firm fit. See the updated rejection above regarding the combination of Nakamura and Doerr and it would have been obvious to one of ordinary skill in the art to have modified Nakamura alone to include a tapered portion since the specification does not provide criticality of the claimed tapered portion and Fig. 3 shows that the tapered portion 27 does not appear to provide any benefit to the connection at 20 since 27 extends away from the connection and 27 was provided before the formed connection as shown in Fig. 2. 
	In response to applicant’s arguments that the term “stiff” of claim 2 is supported by objective standard permitting one skilled in the art to understand the scope of stiffness in the specification and that one skilled in the art would understand “stiff” means sufficient stiffness to resist expansion in the swaging of the electromagnetically expanded pipe members and traverses the rejection under 35 USC § 112, the Examiner respectfully disagrees because the specification lacks an objective standard to define “stiff” and the applicant’s arguments of “stiff means sufficient stiffness to resist expansion” is subjective. One of ordinary skill in the art would question what is considered “sufficient” and what material and/or dimensions of the pipe members would be considered “stiff” or “sufficient stiffness to resist expansion…expanded pipe members”. Therefore, the applicant’s arguments are unpersuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679